As filed with the U.S. Securities and Exchange Commission on March 7, 2012 Securities Act File No. 333-178469 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITES ACT OF 1933 Pre Effective Amendment No.  Post Effective Amendment No.2X (Check appropriate box or boxes.) GOLDMAN SACHS TRUST (Exact Name of Registrant as Specified in Charter) 71 South Wacker Drive, Chicago, Illinois 60606 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code (312) 655-4400 Peter V. Bonanno, Esq. Goldman, Sachs & Co. 200 West Street New York, New York 10282 (Name and Address of Agent for Service) COPY TO: Barry N. Hurwitz, Esq. Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. Title of Securities Being Registered: Class A Shares and Institutional Shares of Goldman Sachs Rising Dividend Growth Fund The Registrant has registered an indefinite amount of securities pursuant to Rule 24f-2 under the Investment Company Act of 1940, as amended; accordingly, no fee is payable herewith in reliance upon Section 24(f). It is proposed that this filing will become effective on March 7, 2012 pursuant to Rule 485(b) under the Securities Act of 1933, as amended. PART C Other Information Item 15. Indemnification Article IV of the Declaration of Trust of Goldman Sachs Trust, a Delaware statutory trust, provides for indemnification of the Trustees, officers and agents of the Trust, subject to certain limitations. The Declaration of Trust is incorporated by reference to Exhibit (1)(a). The Management Agreement provides that the Investment Adviser will not be liable for any error of judgment or mistake of law or for any loss suffered by the Fund, except a loss resulting from willful misfeasance, bad faith or gross negligence on the part of the Investment Adviser or from reckless disregard by the Investment Adviser of its obligations or duties under the Management Agreement. The Management Agreement is incorporated by reference as Exhibit (6). Section 9 of the Distribution Agreement between the Registrant and Goldman Sachs dated April 30, 1997, as amended, and Section 7 of the Transfer Agency Agreement between the Registrant and Goldman, Sachs & Co. dated August 9, 2007 provides that the Registrant will indemnify Goldman, Sachs & Co. against certain liabilities. Copies of the Distribution Agreement and the Transfer Agency Agreement are incorporated by reference as Exhibits (7)(a) and (13)(d) respectively. Mutual fund and trustees and officers liability policies purchased jointly by the Registrant, Goldman Sachs Variable Insurance Trust and Goldman Sachs Credit Strategies Fund insure such persons and their respective trustees, partners, officers and employees, subject to the policies’ coverage limits and exclusions and varying deductibles, against loss resulting from claims by reason of any act, error, omission, misstatement, misleading statement, neglect or breach of duty. Item 16. Exhibits Unless otherwise noted, all referenced are to the Registrant’s Registration Statement on Form N-1A (the “Registration Statement”) as filed with the Securities and Exchange Commission (the “SEC”) (File Nos. 33-17619 and 811-05349). 1 (a) Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 29 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February14, 1997. (b) Amendment No.1 dated April24, 1997 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on October16, 1997. (c) Amendment No.2 dated July21, 1997 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on October16, 1997. (d) Amendment No.3 dated October21, 1997 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 41 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February13, 1998. (e) Amendment No.4 dated January28, 1998 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 41 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February13, 1998. (f) Amendment No.5 dated January28, 1998 to Agreement and Declaration of Trust dated January28, 1997 (g) Amendment No.6 dated July22, 1998 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 47 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on October1, 1998. (h) Amendment No.7 dated November3, 1998 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 50 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December29, 1998. (i) Amendment No.8 dated March1, 1999 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 52 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February12, 1999. (j) Amendment No.9 dated April28, 1999 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 55 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on July16, 1999. (k) Amendment No.10 dated July27, 1999 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 56 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on September16, 1999. (l) Amendment No.11 dated July27, 1999 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 56 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on September16, 1999. (m) Amendment No.12 dated October26, 1999 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 58 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on November22, 1999. (n) Amendment No.13 dated February3, 2000 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 62 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February23, 2000. (o) Amendment No.14 dated April26, 2000 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 65 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on May3, 2000. (p) Amendment No.15 dated August1, 2000 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 68 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on November22, 2000. (q) Amendment No.16 dated January30, 2001 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 72 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on April13, 2001. (r) Amendment No.17 dated April25, 2001 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 73 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December21, 2001. (s) Amendment No.18 dated July1, 2002 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 79 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December11, 2002. (t) Amendment No.19 dated August1, 2002 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 79 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December11, 2002. (u) Amendment No.20 dated August1, 2002 to Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 79 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December11, 2002. (v) Amendment No.21 dated January29, 2003 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 81 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February19, 2003. (w) Amendment No.22 dated July31, 2003 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 85 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December12, 2003. (x) Amendment No.23 dated October30, 2003 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 85 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December12, 2003. (y) Amendment No.24 dated May6, 2004 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to the Registrant’s Registration Statement on Form N-14 relating to the Registrant’s acquisition of the Golden Oak® Family of Funds (“Acquisition”), SEC File No.333-117561 as filed with the SEC on July22, 2004. (z) Amendment No.25 dated April21, 2004 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 93 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December23, 2004. (aa) Amendment No.26 dated November4, 2004 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 93 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December23, 2004. (bb) Amendment No.27 dated February10, 2005 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 103 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on June17, 2005. (cc) Amendment No.28 dated May12, 2005 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 112 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December7, 2005. (dd) Amendment No.29 dated June16, 2005 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 112 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December7, 2005. (ee) Amendment No.30 dated August4, 2005 to the Agreement and Declaration of Trust dated January28, 1977 is incorporated herein by reference to Post-Effective Amendment No. 112 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December7, 2005. (ff) Amendment No.31 dated November2, 2005 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 127 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on May26, 2006. (gg) Amendment No.32 dated December31, 2005 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 114 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December29, 2005. (hh) Amendment No.33 dated March16, 2006 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 127 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on May26, 2006. (ii) Amendment No.34 dated March16, 2006 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 127 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on May26, 2006. (jj) Amendment No.35 dated May11, 2006 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 129 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on June23, 2006. (kk) Amendment No.36 dated June15, 2006 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 133 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on August18, 2006. (ll) Amendment No.37 dated August10, 2006 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 143 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December21, 2006. (mm) Amendment No.38 dated November9, 2006 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 143 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December21, 2006. (nn) Amendment No.39 dated December14, 2006 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 159 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on June12, 2007. (oo) Amendment No.40 dated December14, 2006 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 159 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on June12, 2007. (pp) Amendment No.41 dated February8, 2007 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 159 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on June12, 2007. (qq) Amendment No.42 dated March15, 2007 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 159 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on June12, 2007. (rr) Amendment No.43 dated May10, 2007 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 159 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on June12, 2007. (ss) Amendment No.44 dated June13, 2007 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 162 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on August14, 2007. (tt) Amendment No.45 dated June13, 2007 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 173 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on November27, 2007. (uu) Amendment No.46 dated November8, 2007 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 173 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on November27, 2007. (vv) Amendment No.47 dated November8, 2007 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 173 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on November27, 2007. (ww) Amendment No.48 dated December13, 2007 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 183 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on January18, 2008. (xx) Amendment No.49 dated June19, 2008 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 205 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on July29, 2008. (yy) Amendment No.50 dated August14, 2008 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 206 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on August27, 2008. (zz) Amendment No.51 dated August25, 2008 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 217 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February27, 2009. (aaa) Amendment No.52 dated November13, 2008 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 217 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February27, 2009. (bbb) Amendment No.53 dated May21, 2009 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 226 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on November24, 2009. (ccc) Amendment No.54 dated November19, 2009 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 226 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on November24, 2009. (ddd) Amendment No.55 dated February11, 2010 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 242 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on April30, 2010. (eee) Amendment No.56 dated May20, 2010 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 249 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on June30, 2010. (fff) Amendment No.57 dated June17, 2010 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 249 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on June30, 2010. (ggg) Amendment No.58 dated November18, 2010 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 261 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December3, 2010. (hhh) Amendment No.59 dated January5, 2011 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 270 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February16, 2011. (iii) Amendment No.60 dated February10, 2011 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 270 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February16, 2011. (jjj) Amendment No.61 dated February10, 2011 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 270 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February16, 2011. (kkk) Amendment No.62 dated June16, 2011 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 285 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on July 29, 2011. (lll) Amendment No.63 dated August18, 2011 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 290 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December12, 2011. (mmm) Amendment No.64 dated September27, 2011 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 291 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December16, 2011. (nnn) Amendment No.65 dated October20, 2011 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 291 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December16, 2011. (ooo) Amendment No.66 dated December15, 2011 to the Agreement and Declaration of Trust dated January28, 1997 is incorporated herein by reference to Post-Effective Amendment No. 292 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December23, 2011. (a) Amended and Restated By-laws of Goldman Sachs Trust dated October30, 2002 is incorporated herein by reference to Post-Effective Amendment No. 83 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on June13, 2003. (b) Amendment No.1 dated November4, 2004 to Amended and Restated By-laws of Goldman Sachs Trust dated October30, 2002 is incorporated herein by reference to Post-Effective Amendment No. 103 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on June17, 2005. (c) Amendment No.2 dated October16, 2009 to Amended and Restated By-laws of Goldman Sachs Trust dated October30, 2002 is incorporated herein by reference to Post-Effective Amendment No. 226 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on November24, 2009. (d) Amendment No.3 dated February10, 2011 to Amended and Restated By-laws of Goldman Sachs Trust dated October30, 2002 is incorporated herein by reference to Post-Effective Amendment No. 270 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February16, 2011. Not Applicable Agreement and Plan of Reorganization is incorporated herein by reference to Post-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-14 as filed with the SEC on January 13, 2012. ArticleII, Section10, ArticleIV, Section3, ArticleV, ArticleVI, ArticleVII, ArticleIX, Section8 and Section9 of the Registrant’s Agreement and Declaration of Trust incorporated herein by reference as Exhibit (1)(a) and ArticleIII of the Registrant’s Amended and Restated By-Laws incorporated by reference as Exhibit (2)(c). (a) Management Agreement dated April 30, 1997 between the Registrant, Goldman Sachs Asset Management, Goldman Sachs Fund Management L.P. and Goldman Sachs Asset Management International, is incorporated herein by reference to Post-Effective Amendment No. 48 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on November 25, 1998. (b) Amended Annex A dated October 20, 2011 to the Management Agreement dated April 30, 1997. 1997 between the Registrant, Goldman Sachs Asset Management, Goldman Sachs Fund Management L.P. and Goldman Sachs Asset Management International, is incorporated herein by reference to Post-Effective Amendment No. 290 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December 12, 2011. (c) Sub-Advisory Agreement between Goldman Sachs Asset Management, L.P. and Dividend Assets Capital, LLC with respect to Goldman Sachs Rising Dividend Growth Fund is incorporated herein by reference to Post-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-14 as filed with the SEC on January 13, 2012. (a) Distribution Agreement dated April30, 1997 is incorporated herein by reference to Post-Effective Amendment No. 85 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December12, 2003. (b) Amended ExhibitA dated February16, 2012 to the Distribution Agreement dated April30, 1997 is incorporated herein by reference to Post-Effective Amendment No. 313 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February28, 2012. Not applicable. (a) Custodian Agreement dated July15, 1991, between Registrant and State Street Bank and Trust Company is incorporated herein by reference to Post-Effective Amendment No. 26 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December29, 1995. (b) Additional Portfolio Agreement dated September27, 1999 between Registrant and State Street Bank and Trust Company is incorporated herein by reference to Post-Effective Amendment No. 62 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February23, 2000. (c) Letter Agreement dated September27, 1999 between Registrant and State Street Bank and Trust Company relating to Custodian Agreement dated April6, 1990 is incorporated herein by reference to Post-Effective Amendment No. 62 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February23, 2000. (d) Letter Agreement dated September27, 1999 between Registrant and State Street Bank and Trust Company relating to Custodian Agreement dated July15, 1991 is incorporated herein by reference to Post-Effective Amendment No. 62 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February23, 2000. (e) Amendment dated July2, 2001 to the Custodian Contract dated April6, 1990 between Registrant and State Street Bank and Trust Company is incorporated herein by reference to Post-Effective Amendment No. 73 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December21, 2001. (f) Amendment dated July2, 2001 to the Custodian Contract dated July15, 1991 between Registrant and State Street Bank and Trust Company is incorporated herein by reference to Post-Effective Amendment No. 73 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December21, 2001. (g) Amendment to the Custodian Agreement dated April6, 1990 between Registrant and State Street Bank and Trust Company is incorporated herein by reference to Post-Effective Amendment No. 75 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on April15, 2002. (h) Amendment to the Custodian Agreement dated July15, 1991 between Registrant and State Street Bank and Trust Company is incorporated herein by reference to Post-Effective Amendment No. 75 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on April15, 2002. (i) Letter Amendment dated May15, 2002 to the Custodian Agreement dated April6, 1990 between Registrant and State Street Bank and Trust Company is incorporated herein by reference to Post-Effective Amendment No. 79 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December11, 2002. (j) Global Custody Agreement dated June30, 2006 between Registrant and JPMorgan Chase Bank, N.A. is incorporated herein by reference to Post-Effective Amendment No. 86 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February24, 2004. (k) Letter Amendment dated January31, 2012 to the Custodian Agreement dated July15, 1991 between Registrant and State Street Bank and Trust Company (Goldman Sachs Rising Dividend Growth Fund)is incorporated herein by reference toPost-Effective Amendment No.311 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February27, 2012. (a) ClassA Distribution and Service Plan amended and restated as of May5, 2004 is incorporated herein by reference to Post-Effective Amendment No. 93 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December23, 2004. (b) Plan in Accordance with Rule18f-3, amended and restated as of December1, 2010 is incorporated herein by reference to Post-Effective Amendment No. 263 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December29, 2010. Opinion and Consent of Dechert LLP as to the legality of the securities is incorporated herein by reference to the Registrant’s Registration Statement on Form N-14 as filed with the SEC on December 13, 2011. Final Opinion of Bingham McCutchen LLP supporting the tax matters and consequences to shareholders is filed herewith. (a) First Amendment dated July18, 1994 to Amended and Restated Wiring Agreement dated January25, 1994 among Goldman, Sachs & Co., State Street Bank and Trust Company and The Northern Trust Company is incorporated herein by reference to Post-Effective Amendment No. 222 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on July28, 2009. (b) Amended and Restated Wiring Agreement dated January25, 1994 among Goldman, Sachs & Co., State Street Bank and Trust Company and The Northern Trust Company is incorporated herein by reference to Post-Effective Amendment No. 222 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on July28, 2009. (c) Letter Agreement dated June20, 1987 regarding use of checking account between Registrant and The Northern Trust Company is incorporated herein by reference to Post-Effective Amendment No. 26 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December29, 1995. (d) Transfer Agency Agreement dated August9, 2007 between Registrant and Goldman, Sachs & Co. is incorporated herein by reference to Post-Effective Amendment No. 175 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December10, 2007. (e) Amended and Restated Transfer Agency Agreement Fee Schedule dated February10, 2011, to the Transfer Agency Agreement dated August9, 2007 between Registrant and Goldman, Sachs & Co. is incorporated herein by reference to Post-Effective Amendment No. 270 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on February16, 2011. (f) Form of Retail Service Agreement on behalf of Goldman Sachs Trust relating to ClassA Shares of Goldman Sachs Asset Allocation Portfolios, Goldman Sachs Fixed Income Funds, Goldman Sachs Domestic Equity Funds and Goldman Sachs International Equity Funds is incorporated herein by reference to Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on October16, 1997. (g) Form of Retail Service Agreement on behalf of Goldman Sachs Trust — TPA Assistance Version relating to the ClassA Shares of Goldman Sachs Asset Allocation Portfolios, Goldman Sachs Fixed Income Funds, Goldman Sachs Domestic Equity Funds and Goldman Sachs International Equity Funds is incorporated herein by reference to Post-Effective Amendment No. 198 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on April28, 2008. (h) Form of Supplemental Service Agreement on behalf of Goldman Sachs Trust relating to the ClassA Shares and Service Shares of Goldman Sachs Equity and Fixed Income Funds is incorporated herein by reference to Post-Effective Amendment No. 198 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on April28, 2008. (i) Form of Service Agreement on behalf of Goldman Sachs Trust relating to the Institutional Class, Select Class, Preferred Class, Capital Class, Administration Class, Premier Class, Service Class, Resource Class and Cash Management Class, as applicable, of Goldman Sachs Financial Square Funds, Goldman Sachs Fixed Income Funds, Goldman Sachs Domestic Equity Funds, Goldman Sachs International Equity Funds and Goldman Sachs Fund of Funds Portfolios is incorporated herein by reference to Post-Effective Amendment No. 252 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on July29, 2010. (j) Mutual Funds Service Agreement dated June30, 2006 between Registrant and J.P. Morgan Investor Services Co. is incorporated herein by reference to Post-Effective Amendment No. 149 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on January19, 2007. (k) Code of Ethics — Goldman Sachs Trust, Goldman Sachs Variable Insurance Trust and Goldman Sachs Credit Strategies Fund dated April23, 1997, as amended effective March12, 2009 is incorporated herein by reference to Post-Effective Amendment No. 249 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on June30, 2010. (l) Code of Ethics — Goldman, Sachs & Co., Goldman Sachs Asset Management, L.P., Goldman Sachs Asset Management International, Goldman Sachs Hedge Fund Strategies LLC and GS Investment Strategies, LLC dated January23, 1991, effective November17, 2010 is incorporated herein by reference to Post-Effective Amendment No. 263 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December29, 2010. (m) Amended and Restated Transfer Agency Agreement Fee Schedule dated October 20, 2011, to the Transfer Agency Agreement dated August 9, 2007 between Registrant and Goldman, Sachs & Co., is incorporated herein by reference to Post-Effective Amendment No. 290 to the Registrant’s Registration Statement on Form N-1A as filed with the SEC on December 12, 2011. (a) Consent of Acquired Fund Independent Registered Public Accounting Firm isincorporated herein by reference to Post-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-14 as filed with the SEC on January 13, 2012. (b) Consent of Acquiring Fund Independent Registered Public Accounting Firm is incorporated herein by reference to Post-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-14 as filed with the SEC on January 13, 2012. Not Applicable. Powers of Attorney are incorporated herein by reference to the Registrant’s Registration Statement on Form N-14 as filed with the SEC on December 13, 2011. (a) Form of Proxy Card is incorporated herein by reference to Post-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-14 as filed with the SEC on January 13, 2012. (b) Summary Prospectus dated July 6, 2011 and Prospectus and SAI of Rising Dividend Growth Fund dated February 1, 2011, as supplemented, are incorporated herein by reference to the Registrant’s Registration Statement on Form N-14 as filed with the SEC on December 13, 2011. (c) Audited Financials of the Annual Report of Rising Dividend Growth Fund for the fiscal year September 30, 2011 are incorporated herein by reference to the Registrant’s Registration Statement on Form N-14 as filed with the SEC on December 13, 2011. Item 17. Undertakings (1) The undersigned registrant agrees that prior to any public reoffering of the securities registered through the use of a prospectus which is a part of this registration statement by any person or party who is deemed to be an underwriter within the meaning of Rule 145(c) of the Securities Act [17 CFR 230.145c], the reoffering prospectus will contain the information called for by the applicable registration form for the reofferings by persons who may be deemed underwriters, in addition to the information called for by the other items of the applicable form. (2) The undersigned registrant agrees that every prospectus that is filed under paragraph (1) above will be filed as a part of an amendment to the registration statement and will not be used until the amendment is effective, and that, in determining any liability under the 1933 Act, each post-effective amendment shall be deemed to be a new registration statement for the securities offered therein, and the offering of the securities at that time shall be deemed to be the initial bona fide offering of them. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement on Form N-14 pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and has duly caused this Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York, on this 7th day of March, 2012. GOLDMAN SACHS TRUST, on behalf of its series: Goldman Sachs Rising Dividend Growth Fund By: /s/ Peter V. Bonanno Peter V. Bonanno Secretary As required by the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date 1James A. McNamara James A. McNamara President (Chief Executive Officer) and Trustee March 7, 2012 1George F. Travers George F. Travers Principal Financial Officer and Senior Vice President March 7, 2012 1Ashok N. Bakhru Ashok N. Bakhru Chairman and Trustee March 7, 2012 1Donald C. Burke Donald C. Burke Trustee March 7, 2012 1John P. Coblentz, Jr. John P. Coblentz, Jr. Trustee March 7, 2012 1Diana M. Daniels Diana M. Daniels Trustee March 7, 2012 1Joseph P. LoRusso Joseph P. LoRusso Trustee March 7, 2012 1Jessica Palmer Jessica Palmer Trustee March 7, 2012 1Alan A. Shuch Alan A. Shuch Trustee March 7, 2012 1Richard P. Strubel Richard P. Strubel Trustee March 7, 2012 By: /s/ Peter V. Bonanno Peter V. Bonanno, Attorney-In-Fact 1 Pursuant to powers of attorney filed herewith. Exhibit Index Final Opinion of Bingham McCutchen LLP supporting the tax matters and consequences to shareholders
